UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 SCHEDULE 13D/A UNDER THE SECURITIES EXCHANGE ACT OF 1934 (Amendment No. 4) LAWSON PRODUCTS, INC. (Name of Issuer) Common Stock, par value $1.00 per share (Title of Class of Securities) (CUSIP Number) Ronald B. Port, M.D. Lawson Products, Inc. 1666 East Touhy Avenue Des Plaines, Illinois 60018 Tel. No.: (847) 827-9666 (Name, Address and Telephone Number of Person Authorized to Receive Notices and Communications) June 11, 2012 (Date of Event which Requires Filing of this Statement) If the filing person has previously filed a statement on Schedule 13G to report the acquisition which is the subject of this Schedule 13D, and is filing this statement because of Rule 13d-1(e), 13d-1(f) or 13d-1(g), check the following box: [] *The remainder of this cover page shall be filled out for a reporting person's initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter disclosures provided in a prior cover page. The information required on the remainder of this cover page shall not be deemed to be "filed" for the purpose of Section 18 of the Securities Exchange Act of 1934 ("Act") or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the act (however, see the Notes). SCHEDULE 13D CUSIP No.520 1NAME OF REPORTING PERSON Ronald B. Port, M.D. 2CHECK THE APPROPRIATE BOX IF A MEMBER OF A GROUP (a)[] (b)[X] 3SEC USE ONLY 4SOURCE OF FUNDS PF 5CHECK BOX IF DISCLOSURE OF LEGAL PROCEEDINGS IS REQUIRED PURSUANT TO ITEMS 2(d) or 2(e) [] 6CITIZENSHIP OR PLACE OF ORGANIZATION United States of America 7SOLE VOTING POWER NUMBER OF SHARES729,257 BENEFICIALLY OWNED BY EACH 8SHARED VOTING POWER REPORTING PERSON221,836 WITH 9SOLE DISPOSITIVE POWER 729,257 10 SHARED DISPOSITIVE POWER 221,836 11AGGREGATE AMOUNT BENEFICIALLY OWNED BY EACH REPORTING PERSON 12CHECK BOX IF THE AGGREGATE AMOUNT IN ROW (11) EXCLUDES CERTAIN SHARES [] 13PERCENT OF CLASS REPRESENTED BY AMOUNT IN ROW (11) 11.1% based on 8,574,291shares of Common Stock outstanding 14TYPE OF REPORTING PERSON IN SCHEDULE 13D This Amendment No. 4 to Schedule 13D (the “Amendment”) is filed by Ronald B. Port, M.D.Dr. Port has previously filed a Schedule 13D on March 25, 2009 which has been further amended (the “Schedule 13D”).The Amendment amends the Schedule 13D to include the information set forth below.This Amendment reflects the termination of the proxy that was granted to Dr. Port to vote shares of Common Stock of Lawson Products, Inc. held by the Port family and related entities, subject to certain exceptions. Item 1.Security and Issuer This statement relates to the Common Stock, par value $1.00 per share (the “Common Stock”), of Lawson Products, Inc., a Delaware corporation (the “Company”), having its principal executive offices at 1666 East Touhy Road, Des Plaines, Illinois 60018. Item 5.Interest in Securities of the Issuer Dr. Port has the power to vote a total of 951,093 shares of Common Stock, representing approximately 11.1% of the outstanding Common Stock of the Company.Of these shares, Dr. Port owns 729,257 shares directly and 221,836 as co-trustee of trusts formed for the benefit of his family.In connection with the Amended and Restated Settlement Agreement disclosed in Amendment No. 2 to the Schedule 13D which was filed with the SEC on March 23, 2011, Dr. Port received a proxy to vote all of the shares of Common Stock held by the parties to the Settlement Agreement (other than in connection with votes on mergers and certain other extraordinary corporate transactions).This proxy was filed as Exhibit 2 to Amendment No. 2 to the Schedule 13D which was filed with the SEC on March 23, 2011.This proxy expired on June 11, 2012 and the shares listed as beneficially owned by Dr. Port no longer include the shares for which he held a proxy. Reference is made to the cover page of this Schedule 13D for additional information on Dr. Port’s Common Stock ownership. Dr. Port engaged in the following transactions in the Common Stock in 2012.Each transaction was effected by a broker: Date of Transaction Amount of Securities Involved Price Per Share 3/6/12 3/7/12 3/8/12 3/9/12 3/12/12 3/13/12 In addition, on March 15, 2012, 15,067 shares were distributed to Dr. Port, as a residuary beneficiary from the Sidney L. Port Trust Dated July 22, 1970. In addition, on May 14, 2012, Dr. Port was granted 5,515 shares of restricted Common Stock for services as a director of the Company.These shares vest one year from the date of grant. SIGNATURE After reasonable inquiry and to the best of my knowledge and belief, I certify that the information set forth in this statement is true, complete and correct. Dated:June 11, 2012 /s/ Ronald B. Port, M.D. Ronald B. Port, M.D.
